Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action has been issued in response to amendment filed on 11/25/2020, Claims (1-10), (11-17) and (18-20) are pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  
Claims (1-10), (11-17) and (18-20) are presented for examination.

Response to Arguments

The Applicant’s argument stating that the cited references do not disclose or suggest the claims limitations were fully considered.
With regards to Applicant’s arguments stating that the prior arts of record do not teach the limitations of receiving, subsequent to a first font file being stored in a read-only memory, a first font patch file for storage in a read-write memory. Examiner respectfully disagrees, as described in the instant application specifications ([0023], [0042-0045]), the video playback device which is the endpoint device that includes read-only memory and read-write memory as illustrated in FIG. 4, wherein the read-only memory is nonvolatile memory. Brown reference describes, as illustrated in abstract, paragraphs ([0016]). Wherein the memories includes RAM, ROM, flash memory and removable storage, wherein the RAM, flash memory and removable storage are memories to read from and write to. As illustrated in FIG. 3, Brown describes the glyph generation module (28) that selects the correct glyph from one of the file of the virtual font file wherein the file could be saved in one the read-write memories ([0020-0024]). As described in paragraph [0016], Brown writes the glyphs by starting with fonts files stored in the device memory which incorporates a read-only memory. (FIG. 5, [0009], [0026-0027] wherein Chapman describes ROM memory such as a device memory and RAM such as hard drive for storing multiple font files used to identify a supporting font). 
  With regards to Applicant’s arguments stating that the first font file and the first font patch file are not associated with a first font, Examiner respectfully disagrees. As described in Brown reference, FIG. 4 shows the association of a font with the main font file with multiple font files that serve as a patch file to finding and displaying a glyph correctly ([0019-0026]).
With regards to Applicant’s arguments stating that Brown does not disclose that the different font files are not associated with the same font, Examiner respectfully disagrees. Brown incorporates a virtual font file that act as a single file for processing and displaying a glyph that pertains to different languages or a math symbol. Brown causes the display of glyph correctly by accessing the virtual font file, then retrieves the glyph needed for display ([0019-0026]).
With regards to Applicant’s arguments that the Examiner violated the broadest reasonable interpretation, Examiner respectfully disagrees. The meaning of the font files and the patch files described in the instant application is similar to what described in the prior art of records including Brown reference as well as the purpose of the patch files. The first font file is the initial and the base (Brown: [0019-0026]).
With regards to claim 11 and 18, Claim 53, 63 and 90 are similar in scope to claim 1 and are therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chapman et al. US Patent Application Publication US 20160196676 A1 (hereinafter Chapman) in view of Brown et al. US Patent Application Publication US 20040088657 A1 (hereinafter Brown).
Regarding claim 1, Chapman teaches a computer-implemented method for rendering characters for display, the method comprising (FIG. 2, abstract, [0022], [0041-0042] wherein Chapman teaches a renderer for rendering characters using different fonts selection) receiving, a subsequent to a first font file being stored in read-only memory, first font patch file for storage in read-write memory (FIGS. 4-5, [0046-0048] wherein Chapman provides a memory for storing font files and switching between font files to render characters), (FIG. 5, [0009], [0026-0027] wherein Chapman describes ROM memory such as a device memory and RAM such as hard drive for storing multiple font files used to identify a supporting font), ([0027] wherein Chapman describes a font service manager that manages fonts and data associated with fonts, storage of font information for later retrieval and quickly identifying the fonts to the requesting device) determining that a first text string includes a first set of characters that is to be rendered (FIG. 6, Abstract, [0033], [0036] wherein Chapman determines the fonts for rendering characters based on determining the first and next characters of a string). 
Chapman teaches identifying the text character and switching to different fonts based on the characters.
Chapman does not teach wherein each of the first font file and the first font patch file is associated with a first font, each of the first font file and the first font patch file includes a different set of glyphs that is used to render characters for display, and a first set of glyphs included in the first font file is static; retrieving, from at least one of the first font file and the first font patch file depending on whether a first glyph is included in the first set of glyphs, the first glyph corresponding to a first character included in the first set of characters.
 However in analogous art of rendering characters using different font files, Brown teaches wherein each of the first font file and the first font patch file is associated with a first font, each of the first font file and the first font patch file includes a different set of glyphs that is used to render characters for display, and a first set of glyphs included in the first font file is static (FIG. 3, claims 12, 14-17 text, ([0020-0022], [0027] wherein Brown describes a system as illustrated in FIG. 3, wherein the system includes multiple fonts files (32, 34, 36, 38) used as a patching fonts to render different glyphs. FIG. 3 shows the list of fonts that are associated with different a set of glyphs used to render characters for display), ([0022-0024] wherein the glyphs are images or math symbols which implies that the glyphs are static) retrieving, from at least one of the first font file and the first font patch file depending on whether a first glyph is included in the first set of glyphs, the first glyph corresponding to a first character included in the first set of characters (FIG. 3, Claims 3-4, 7, 12 text, [0021-0027] wherein Brown describes steps of determining the fonts that correspond to the glyph character), Brown reference describes, as illustrated in FIG. 2, the components of its system that includes multiple and different memories that serve as storage for multiple fonts files that is referred to as “virtual font”, please see FIGS. 2-3, abstract, paragraphs ([0016]). Wherein the memories includes RAM, ROM, flash memory and removable storage, wherein the RAM, flash memory and removable storage are memories to read from and write to. As illustrated in FIG. 3, Brown describes the glyph generation module (28) that selects the correct glyph from one of the file of the virtual font file wherein the file could be saved in one the read-write memories ([0020-0024]). As described in paragraph [0016], Brown writes the glyphs by starting with fonts files stored in the device memory which incorporates a read-only memory. (FIG. 5, [0009], [0026-0027] wherein Chapman describes ROM memory such as a device memory and RAM such as hard drive for storing multiple font files used to identify a supporting font).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine Chapman with Brown by incorporating the method of wherein each of the first font file and the first font patch file is associated with a first font, each of the first font file and the first font patch file includes a different set of glyphs that is used to render characters for display, and a first set of glyphs included in the first font file is static; retrieving, from at least one of the first font file and the first font patch file depending on whether a first glyph is included in the first set of glyphs, the first glyph corresponding to a first character included in the first set of characters of Brown into the method of rendering characters for display Chapman for the purpose of incorporating a virtual font file that contains different font files and wherein the virtual font file can be used to determine how to handle the Unicode value, thus rendering the glyphs with the correct font files (Brown: [0028]).
(FIG. 6, [0019], [0036] wherein Chapman teaches rendering content text using specific characters and glyphs), ([0024] wherein Brown renders glyphs by determining the correct fonts using characters). 
Regarding claim 2, Chapman as modified by Brown teaches rendering the first text string using a second set of glyphs, wherein each glyph included in the second set of glyphs corresponds to a character included in the first set of characters (FIG. 5, [0030] wherein Chapman describes a rendering of characters that include glyphs and wherein Brown switches between two different fonts to render the characters and the glyphs), (FIG. 3, [0020-0024] wherein Brown describes a glyph generation module that decides what font file to use to render characters of a text that include glyphs).
Regarding claim 3, Chapman as modified by Brown teaches wherein retrieving the first glyph comprises: searching one or more character sets included in at least one of the first font file and the first font patch file; identifying a first character set that corresponds to the first character; and retrieving the first glyph from the first character set (FIG. 7, [0037] wherein Chapman teaches the steps of searching the characters and what fonts are supported as illustrated in FIG. 7), (FIG. 3, [0019-0022] wherein Brown processes the rendering of the characters by using the virtual font file that includes multiple fonts file with a set of glyphs. Wherein the virtual font file determines which font files support the glyphs).
Regarding claim 4, Chapman as modified by Brown teaches 35PATENTAttorney Docket No.: NETF0236USIdetermining that a first priority list specifies that the first font file is to be searched before the first font patch file; and searching one or more character sets included in the first font file for a first character set that corresponds to the first character (Abstract, [0005], [0029] wherein Chapman describes the method of searching the fonts that support the characters. Wherein the switching includes starting with one font file and moving to the next one until the supported font files for the character is found), (FIG. 3, [0021] wherein Brown searches for the correct fonts file by starting the first one and moving to the next one). 
Regarding claim 5, Chapman as modified by Brown teaches determining that the first font file does not include the first character set; determining that the first priority list specifies that the first font patch file is to be searched after the first font file; and searching one or more character sets included in the first font patch file for the first character set (Abstract, [0005], [0029] wherein Chapman describes the method of searching the fonts that support the characters. Wherein the switching includes starting with one font file and moving to the next one until the supported font files for the character is found), (FIG. 3, [0021] wherein Brown searches for the correct fonts file by starting the first one and moving to the next one). 
Regarding claim 6, Chapman as modified by Brown teaches storing the first glyph in a first cache ([0026] wherein Brown stores the glyphs in a cache memory).
Regarding claim 7, Chapman as modified by Brown teaches determining that a first priority list specifies that the first cache is to be searched before the first font file or the first font patch file; and searching the first cache for a second glyph that corresponds to a second character included in the first set of characters ([0026] wherein Brown stores the glyphs in a cache memory), (FIG. 3, [0021] wherein Brown searches for the correct fonts file by starting the first one and moving to the next one), (Abstract, [0020-0021], [0026], [0029] wherein Chapman describes the method of searching the memory for the fonts that includes first, second, third…etc. as illustrated in FIG. 3 support the characters. Wherein the switching includes starting with one font file and moving to the next one until the supported font files for the character is found).
Regarding claim 8, Chapman as modified by Brown teaches retrieving, from at least one of the first font file or the first font patch file, a second set of glyphs; and storing the second set of glyphs in a first cache ([0021], [0026] wherein Brown stores the glyphs in a cache), (FIG. 3, [0022] wherein Brown retrieves one of the font files to render characters, wherein each font file contains a set of glyphs), (FIG. 5, [0030] wherein Chapman describes a rendering of characters that include glyphs and wherein Brown switches between two different fonts to render the characters and the glyphs), (FIG. 3, [0020-0024] wherein Brown describes a glyph generation module that decides what font file to use to render characters of a text that include glyphs).
Regarding claim 9, Chapman as modified by Brown teaches sending a request for a second font patch file associated with the first font; and receiving a second font patch file associated with the first font for storage in the read-write memory (FIGS. 4-5[0046-0048] wherein Chapman provides a memory for storing font files and switching between font files to render characters), ([0026] wherein Brown stores the glyphs in a cache memory), (FIG. 3, [0020-0021] wherein Brown searches for the correct fonts file by starting the first one and moving to the next one).
Regarding claim 10, Chapman as modified by Brown teaches modifying a first priority list to specify that the second font patch file is to searched before the first font file or the first font patch file (FIGS. 6-9,  [0036-0040] wherein Chapman describes different scenarios for executing font files. Chapman renders the characters with multiple file and decides, depending on characters, whether a font should be switched to or not executed, therefore this process determines the priority list to specifying the font files).
Regarding claim 11, Chapman  teaches a memory subsystem comprising: read-write memory, and read-only memory that stores a first font file; and a processor coupled to the memory subsystem (FIG. 12, Abstract, [0046-0048] wherein Chapman’s system include a processor and a memory) receives a first font patch file for storage in the read-write memory, wherein (FIGS. 4-5, [0046-0048] wherein Chapman provides a memory for storing font files and switching between font files to render characters), (FIG. 5, [0009], [0026-0027] wherein Chapman describes ROM memory such as a device memory and RAM such as hard drive for storing multiple font files used to identify a supporting font), ([0027] wherein Chapman describes a font service manager that manages fonts and data associated with fonts, storage of font information for later retrieval and quickly identifying the fonts to the requesting device) determining that a first text string includes a first set of characters that is to be rendered (FIG. 6, Abstract, [0033], [0036] wherein Chapman determines the fonts for rendering characters based on determining the first and next characters of a string). 
Chapman teaches identifying the text character and switching to different fonts based on the characters.
Chapman does not teach each of the first font file and the first font patch file is associated with a first font, each of the first font file and the first font patch file includes a different set of glyphs that is used to render characters for display, and a first set of glyphs included in the first font file is static; determines that a first priority list specifies that the first font file is to be searched before the first font patch file; upon searching at least the first font file, retrieves, from at least one of the first font file and the first font patch file depending on whether a first glyph is included in the first set of glyphs, the first glyph corresponding to a first character included in the first set of characters. 
However in analogous art of rendering characters using different font files, Brown teaches each of the first font file and the first font patch file is associated with a first font, each of the first font file and the first font patch file includes a different set of glyphs that is used to render characters for display, and a first set of glyphs included in the first font file is static (FIG. 3, claims 12, 14-17 text, ([0020-0022], [0027] wherein Brown describes a system as illustrated in FIG. 3, wherein the system includes multiple fonts files (32, 34, 36, 38) used as a patching fonts to render different glyphs. FIG. 3 shows the list of fonts that are associated with different a set of glyphs used to render characters for display), ([0022-0024] wherein the glyphs are images or math symbols which implies that the glyphs are static), ([0014], [0016], [0020] wherein the fonts files are stored in a memory) determining that a first priority list specifies that the first font file is to be searched before the first font patch file; upon searching at least the first font file, retrieves, from at least one of the first font file and the first font patch file depending on whether a first glyph is included in the first set of glyphs, the first glyph corresponding to a first character included in the first set of characters (FIG. 3, Claims 3-4, 7, 12 text, [0021-0027] wherein Brown describes steps of determining the fonts that correspond to the glyph character). Brown reference describes, as illustrated in FIG. 2, the components of its system that includes multiple and different memories that serve as storage for multiple fonts files that is referred to as “virtual font”, please see FIGS. 2-3, abstract, paragraphs ([0016]). Wherein the memories includes RAM, ROM, flash memory and removable storage, wherein the RAM, flash memory and removable storage are memories to read from and write to. As illustrated in FIG. 3, Brown describes the glyph generation module (28) that selects the correct glyph from one of the file of the virtual font file wherein the file could be saved in one the read-write memories ([0020-0024]). As described in paragraph [0016], Brown writes the glyphs by starting with fonts files stored in the device memory which incorporates a read-only memory. (FIG. 5, [0009], [0026-0027] wherein Chapman describes ROM memory such as a device memory and RAM such as hard drive for storing multiple font files used to identify a supporting font).

Chapman as modified by Brown teaches and rendering at least a portion of the first text string using the first glyph (FIG. 6, [0019], [0036] wherein Chapman teaches rendering content text using specific characters and glyphs), ([0024] wherein Brown renders glyphs by determining the correct fonts using characters). 
Regarding claim 12, Chapman as modified by Brown teaches wherein the memory subsystem further comprises a first cache that stores at least the first glyph ([0026] wherein Brown stores the glyphs in a cache memory).
Claim 13 similar in scope to claim 8 therefore the claim is rejected under similar rationale.
Claim 14 similar in scope to claim 5 therefore the claim is rejected under similar rationale.
Claim 15 similar in scope to claim 10 therefore the claim is rejected under similar rationale.
Regarding claim 16, Chapman as modified by Brown teaches wherein the first font patch file is stored in read-write memory for a finite period (Claim 28 text, [0020-0021] wherein Brown stores the font files in a memory), ([0027] wherein Chapman describes a font service manager that manages fonts, data associated with fonts, storage of font information for later retrieval, etc. As such, font information may be quickly identified and provided to a requesting computing device).
Claim 17 similar in scope to claim 3 therefore the claim is rejected under similar rationale.
Regarding claim 18, Chapman teaches One or more non-transitory computer-readable media ([0047]) storing instructions ([0048]) that, when executed by one or more processors (FIG. 12, Abstract, [0046-0048] wherein Chapman’s system include a processor and a memory) cause the one or more processors to render characters for display by performing the steps of: (FIG. 2, abstract, [0022], [0041-0042] wherein Chapman teaches a renderer for rendering characters using different fonts selection) receiving, a subsequent to a first font file being stored in read-only memory, first font patch file for storage in read-write memory (FIGS. 4-5, [0046-0048] wherein Chapman provides a memory for storing font files and switching between font files to render characters), (FIG. 5, [0009], [0026-0027] wherein Chapman describes ROM memory such as a device memory and RAM such as hard drive for storing multiple font files used to identify a supporting font), ([0027] wherein Chapman describes a font service manager that manages fonts and data associated with fonts, storage of font information for later retrieval and quickly identifying the fonts to the requesting device) determining that a first text string includes a first set of characters that is to be rendered (FIG. 6, Abstract, [0033], [0036] wherein Chapman determines the fonts for rendering characters based on determining the first and next characters of a string).
Chapman teaches identifying the text character and switching to different fonts based on the characters.

 However in analogous art of rendering characters using different font files, Brown teaches wherein each of the first font file and the first font patch file is associated with a first font, each of the first font file and the first font patch file includes a different set of glyphs that is used to render characters for display, and a first set of glyphs included in the first font file is static (FIG. 3, claims 12, 14-17 text, ([0020-0022], [0027] wherein Brown describes a system as illustrated in FIG. 3, wherein the system includes multiple fonts files (32, 34, 36, 38) used as a patching fonts to render different glyphs. FIG. 3 shows the list of fonts that are associated with different a set of glyphs used to render characters for display), ([0022-0024] wherein the glyphs are images or math symbols which implies that the glyphs are static) retrieving, from at least one of the first font file and the first font patch file depending on whether a first glyph is included in the first set of glyphs, the first glyph corresponding to a first character included in the first set of characters (FIG. 3, Claims 3-4, 7, 12 text, [0021-0027] wherein Brown describes steps of determining the fonts that correspond to the glyph character). Brown reference describes, as illustrated in FIG. 2, the components of its system that includes multiple and different memories that serve as storage for multiple fonts files that is referred to as “virtual font”, please see FIGS. 2-3, abstract, paragraphs ([0016]). Wherein the memories includes RAM, ROM, flash memory and removable storage, wherein the RAM, flash memory and removable storage are memories to read from and write to. As illustrated in FIG. 3, Brown describes the glyph generation module (28) that selects the correct glyph from one of the file of the virtual font file wherein the file could be saved in one the read-write memories ([0020-0024]). As described in paragraph [0016], Brown writes the glyphs by starting with fonts files stored in the device memory which incorporates a read-only memory. (FIG. 5, [0009], [0026-0027] wherein Chapman describes ROM memory such as a device memory and RAM such as hard drive for storing multiple font files used to identify a supporting font).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine Chapman with Brown by incorporating the method of wherein each of the first font file and the first font patch file is associated with a first font, each of the first font file and the first font patch file includes a different set of glyphs that is used to render characters for display, and a first set of glyphs included in the first font file is static; retrieving, from at least one of the first font file and the first font patch file depending on whether a first glyph is included in the first set of glyphs, the first glyph corresponding to a first character included in the first set of characters of Brown into the method of rendering characters for display Chapman for the purpose of incorporating a virtual font file that contains different font files and wherein the virtual font file can be used to determine how to handle the Unicode value, thus rendering the glyphs with the correct font files (Brown: [0028]).
Chapman as modified by Brown teaches and rendering at least a portion of the first text string using the first glyph (FIG. 6, [0019], [0036] wherein Chapman teaches rendering content text using specific characters and glyphs), ([0024] wherein Brown renders glyphs by determining the correct fonts using characters). 
Claim 19 similar in scope to claim 7 therefore the claim is rejected under similar rationale.
Claim 20 similar in scope to claim 5 therefore the claim is rejected under similar rationale.

Conclusion


THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory 	period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/HASSAN MRABI/Examiner, Art Unit 2144